 

SECOND AMENDMENT

to the Clouding Agreements (as defined herein)

 

   THIS SECOND AMENDMENT TO THE CLOUDING AGREEMENTS (this “Second Amendment”)
entered into on April 19, 2013, is by and between Cellteck Inc., a Nevada
corporation (“Cellteck”), and Clouding IP, LLC (“Clouding,” collectively
referred to with Cellteck as the “Parties”).

 

WHEREAS, the Parties have previously entered into the following agreements on
December 26, 2012, as subsequently amended and restated in a first amendment on
January 9, 2013 (collectively referred to herein as the “Clouding Agreements”):

 

1.A Warrant to Purchase 1,000,000 Shares of Common Stock of Cellteck (the
“Warrant”);

 

2.An Oil & Gas Services Agreement;

 

3.A Loan Agreement and Secured Promissory Note (the “Loan”); and

 

4.A Leasehold Mortgage, Assignment, Security Agreement and Fixture Filing.

 

WHEREAS, the Parties now desire to amend certain provisions of the Clouding
Agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the Parties hereby
agree to amend the Clouding Agreements as follows:

 

1.Second Amendment to Warrant. The Warrant is hereby amended and restated in its
entirety and is set forth in Exhibit A (the “Second Amendment Warrant”), and the
Warrant is voided and replaced in its entirety by the Second Amendment Warrant
and shall have no further effect.

 

2.Extension of Maturity Date. The maturity date of the Loan was previously
extended to March 31, 2013 pursuant to an oral agreement made in January of
2013. The Parties hereby agree to extend the maturity date of the Loan to August
31, 2013.

 

3.Extension of Loan Fee. The Loan references a $25,000 loan fee to be paid on
the maturity date. The parties hereby agree that that this loan fee shall also
now be due and payable on August 31, 2013.

 

4.Acknowledgement of Consideration. The Parties acknowledge that no cash, stock
or securities convertible into stock has been paid to Clouding as consideration
for this Second Amendment or any prior amendments, whether oral or written, to
the Clouding Agreements.

 

5.Acknowledgement of Good Standing. The Parties agree and acknowledge that any
and all Events of Default (as defined in the Clouding Agreements) which may have
occurred under the Clouding Agreements on or prior to the date hereof are hereby
waived, and the Parties further acknowledge that the Clouding Agreements, as
modified by this Second Amendment, are in good standing and full force and
effect as of the date hereof.

 

 

 

 

6.Entire Agreement. The Clouding Agreements, as amended by this Second
Amendment, embody the entire understanding among the Parties with respect to the
subject matter thereof and hereof and can be changed only by an instrument in
writing executed by all of the Parties.

 

7.Conflict of Terms. In the event of a conflict or inconsistency between the
terms of the Clouding Agreements and those of this Second Amendment, the terms
of this Second Amendment shall control and govern the rights and obligations of
the Parties.

 

8.Other Agreements; Ratifications. Except to the extent amended hereby or
inconsistent herewith, all of the terms, covenants, conditions and provisions of
the Clouding Agreements shall remain in full force and effect, and the Parties
hereby acknowledge and confirm that the same are in full force and effect.

 

9.Execution. This Second Amendment may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument. Facsimile or other electronic signatures shall be accepted
by the Parties as originals.

 

IN WITNESS WHEREOF, the undersigned Parties hereby acknowledge that: (i) they
have read, understand and consent to the modifications made to the Clouding
Agreements by this Second Amendment ; and (ii) the Warrant is voided, shall have
no further effect and is replaced in its entirety by the Second Amendment
Warrant attached hereto as Exhibit A.

 

CELLTECK, INC., CLOUDING IP, LLC, a Nevada corporation a Delaware limited
liability company

 

By: /s/ Nikolas Konstant   By: /s/ William Carter   Nikolas Konstant     William
Carter   President     Its:

 

2

 

 

EXHIBIT A

 

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Warrant No. ES-1 December 26, 2012

  

CELLTECK, INC.

 

AMENDED AND RESTATED

 

WARRANT TO PURCHASE COMMON STOCK

 

**** 1,000,000 Shares of Common Stock ****

 

THIS WARRANT CERTIFIES THAT, for value received, Clouding IP, LLC, or registered
assigns (the “Holder”), is entitled to subscribe for and purchase from Cellteck,
Inc., a Nevada corporation (the “Company”), with its principal offices located
at 1999 Avenue of the Stars, Suite 2520, Los Angeles, California 90067, up to
and including the number of fully paid and nonassessable shares of common stock,
par value $0.0001 per share (the “Common Stock”) of the Company set forth above
(the “Warrant Shares”), at the exercise price of $3.00 per share (the “Warrant
Exercise Price”) (and as adjusted from time to time pursuant to Section 3
hereof), in accordance with the exercise procedure set forth in Section 1 hereof
and prior to or upon December 25, 2015 (the “Expiration Date”), subject to the
provisions and upon the terms and conditions hereinafter set forth.

 

This Warrant is issued in connection with a certain Oil & Gas Services
Agreement, dated as of the date hereof (as amended, modified or supplemented,
the “Services Agreement”), between Company and Holder. Pursuant to the Services
Agreement, the Holder, for and behalf of itself and its affiliated companies,
has agreed to provide certain services to the Company. Terms used but not
defined in this Warrant shall have the meanings given in the Services Agreement
(together with this Warrant, the “Services Documents”).

 

1.   Exercise Procedure; Method of Exercise; Cash Payment; Issuance of New
Warrant.

 

(a)   On October 12, 2012, pursuant to an Agreement and Plan of Merger dated
July 16, 2012 (the “Merger Agreement”), Company completed a merger transaction.
In the Merger Agreement, the Company agreed to implement a reverse stock split
at an exchange ratio of 1-for-800 of its outstanding shares of common stock as
soon as reasonably practicable following the completion of the Merger (the
“Merger Reverse Split”). This Warrant shall not be exercisable by Holder unless
and until the Merger Reverse Split has been effectuated by the filing of an
amendment to the Company’s Articles of Incorporation with the Nevada Secretary
of State. Thereafter, the Warrant shall be exercisable by Holder, in whole or in
part and from time to time, at any time until the Expiration Date, at the
election of the Holder hereof.

 

(b)   If Holder elects to exercise this Warrant, Holder shall surrender this
Warrant (with the notice of exercise substantially in the form attached hereto
as Exhibit A duly completed and executed) at the principal executive offices of
Company, accompanied by payment to Company, by: (a) certified or bank check
acceptable to Company; (b) cancellation by Holder of bona fide indebtedness of
Company to Holder, if agreed to in advance in writing by Company in the
Company’s sole and absolute discretion; (c) by wire transfer to an account
designated by Company; or (d) any combination of (a), (b) and (c), of an amount
equal to the then applicable Warrant Exercise Price multiplied by the number of
Warrant Shares then being purchased.

 

3

 

 

 

(c)   The person or persons in whose name(s) any certificate(s) representing the
Warrant Shares shall be deemed to have become the holder(s) of record of, and
shall be treated for all purposes as the record holder(s) of, the shares
represented thereby (and such shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised. In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased shall be
delivered to the Holder hereof as soon as possible and in any event within five
(5) Business Days after such exercise and, unless this Warrant has been fully
exercised or expired, a new warrant having the same terms as this Warrant and
representing the remaining portion of such shares, if any, with respect to which
this Warrant shall not then have been exercised shall also be issued to the
Holder hereof as soon as possible and in any event within such five (5) Business
Day period. For purposes of this Warrant, the term “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in Los
Angeles, California are authorized or required by law to remain closed.

 

2.   Reservation of Shares. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant a sufficient number of shares of its
capital stock to provide for the exercise of the rights represented by this
Warrant.

 

3.   Adjustment of Warrant Exercise Price and Number of Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the Warrant
Exercise Price shall be subject to adjustment to the nearest whole share
(one-half and greater being rounded upward) and nearest cent (one-half cent and
greater being rounded upward) from time to time upon the occurrence of certain
events, as follows. Each of the adjustments provided by the subsections below
shall be deemed separate adjustments and any adjustment of this Warrant pursuant
to one subsection of this Section 3 shall preclude additional adjustments for
the same event or transaction by the remaining subsections.

 

(a)   Merger Reverse Split. When the Merger Reverse Split is implemented, it
shall have no effect on this Warrant. Neither the Exercise Price nor the number
of shares issuable upon exercise of this warrant shall be increased or decreased
on account of the Merger Reverse Split.

 

(b)   Reclassification. Except as provided above in Section 3(a), in case of any
reclassification or change of securities of the class issuable upon exercise of
this Warrant (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination) into the same or a different number or class of securities, the
Company shall duly execute and deliver to the Holder of this Warrant a new
warrant (in form and substance reasonably satisfactory to the Holder of this
Warrant), so that the Holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, at a total purchase price not to exceed
that payable upon the exercise of the unexercised portion of this Warrant, and
in lieu of the shares of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification or change by a holder of the
number of shares then purchasable under this Warrant. The Company shall deliver
such new warrant as soon as possible and in any event within five (5) Business
Days after such reclassification or change. Such new warrant shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 3. The provisions of this subparagraph
(a) shall similarly apply to successive reclassifications or changes.

 

4

 

(c)   Stock Splits or Combination of Shares. Except as provided above in Section
3(a), if the Company at any time while this Warrant remains outstanding and
unexpired shall subdivide (by stock split) or combine (by reverse stock split)
its outstanding shares of capital stock of the class into which this Warrant is
exercisable, the Warrant Exercise Price shall be proportionately decreased in
the case of a subdivision or increased in the case of a combination, effective
at the close of business on the date the subdivision or combination becomes
effective and the number of shares of Common Stock issuable upon exercise of
this Warrant shall be proportionately increased in the case of a subdivision or
decreased in the case of a combination, and in each case to the nearest whole
share, effective at the close of business on the date the subdivision or
combination becomes effective. The provisions of this subparagraph (b) shall
similarly apply to successive subdivisions or combinations of outstanding shares
of capital stock into which this Warrant is exercisable.

 

(d)   Common Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in Common Stock, then: (i) the Warrant Exercise Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution (the “Record Date”), to that price determined by
multiplying the Warrant Exercise Price in effect immediately prior to such date
of determination by a fraction (A) the numerator of which shall be the total
number of shares of Common Stock outstanding immediately prior to such dividend
or distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution. The provisions
of this subparagraph (c) shall similarly apply to successive Common Stock
dividends by the Company.

 

(e)   No adjustment in the Warrant Exercise Price shall be required unless such
adjustment would require a cumulative decrease of at least $0.01 in such price;
provided, however, that any adjustments that by reason of this Section 3 are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment until made.  All calculations under this
Section 3(h) shall be made to the nearest cent (with $.005 being rounded upward)
or to the nearest one-tenth of a share (with .05 of a share being rounded
upward), as the case may be.

 

(f)   In any case in which Section 3 provides that an adjustment shall become
effective on the day next following the record date for an event, the Company
may without penalty defer until the occurrence of such event issuing to the
Holder with respect to any part of this Warrant exercised after such record date
and before the occurrence of such event the additional shares of Common Stock
issuable upon such exercise by reason of the adjustment required by such event
over and above the shares of Common Stock issuable upon such conversion before
giving effect to such adjustment.

 

(g)   If, at any time or from time to time while this Warrant is outstanding any
event occurs of the type contemplated by the provisions of this Section 3 but
not expressly provided for by such provisions (including the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
then the Company’s Board of Directors will make an appropriate adjustment in the
Warrant Exercise Price so as to protect the rights of the holder; provided that
no such adjustment will increase the Warrant Exercise Price as otherwise
determined pursuant to this Section 3.

 

4.   Notice of Adjustments. Whenever the Warrant Exercise Price or the number of
shares of Common Stock purchasable hereunder shall be adjusted pursuant to
Section 3 above, the Company shall deliver a written notice, setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Warrant
Exercise Price and the number of shares of Common Stock purchasable hereunder
after giving effect to such adjustment, and shall use commercially reasonable
efforts to cause copies of such notice to be delivered to the Holder of this
Warrant within three (3) Business Days after the occurrence of the event
resulting in such adjustment at such Holder’s last known address in accordance
with Section 10 hereof.

 

5

 

 

 

5.   Fractional Shares. No fractional shares will be issued in connection with
any exercise hereunder, but in lieu of such fractional shares, the number of
shares of Common Stock to be issued shall be rounded up to the nearest whole
number.

 

6.   Compliance with Securities Act of 1933; Transfer of Warrant or Shares.

 

(a)           Compliance with Securities Act of 1933. The Holder of this
Warrant, by acceptance hereof, agrees that this Warrant, the Warrant Shares and
the capital stock issuable upon conversion of the Warrant Shares (collectively,
the “Securities”) are being acquired for investment and that such holder will
not offer, sell, transfer or otherwise dispose of the Securities except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”) and any applicable state securities
laws. Upon exercise of this Warrant, unless the Warrant Shares being acquired
are registered under the Securities Act and any applicable state securities laws
or an exemption from such registration is available, the Holder hereof shall
confirm in writing that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of the
Securities Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company. The Warrant Shares (unless registered under
the Securities Act and any applicable state securities laws) shall be stamped or
imprinted with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Such legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.

 

(b)          Transferability of the Warrant. Subject to compliance with Section
7(c) below, which provisions are intended to ensure compliance with applicable
federal and states securities laws, the Securities may be transferred by the
Holder hereof, in whole or in part and from time to time.

 

(c)           Method of Transfer. With respect to any offer, sale, transfer or
other disposition of the Securities, the Holder hereof shall prior to such
offer, sale, transfer or other disposition:

 

(i)      surrender this Warrant or certificate representing Warrant Shares at
the principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,

 

(ii)      pay any applicable transfer taxes or establish to the satisfaction of
the Company that such taxes have been paid,

 

(iii)     deliver a written assignment to the Company in substantially the form
attached hereto as Exhibit B or appropriate stock power duly completed and
executed prior to transfer, describing briefly the manner thereof, and

 

6

 

  

(iv)     deliver a written opinion of such Holder’s counsel, or other evidence,
if reasonably requested by the Company, to the effect that such offer, sale,
transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.

 

As soon as reasonably practicable after receiving the items set forth above, the
Company shall notify the Holder that it may sell, transfer or otherwise dispose
of the Securities, all in accordance with the terms of the notice delivered to
the Company. If a determination has been made pursuant to this Section 7(c) that
the opinion of counsel for the Holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
with details of such determination. Notwithstanding the foregoing, the
Securities may, as to such federal laws, be offered, sold or otherwise disposed
of in accordance with Rule 144 under the Securities Act if the Company satisfied
the provisions thereof and provided that the Holder shall furnish such
information as the Company may reasonably request to provide a reasonable
assurance that the provisions of Rule 144 have been satisfied. Each certificate
representing this Warrant or Warrant Shares thus transferred (except a transfer
pursuant to Rule 144 or an effective registration statement) shall bear a legend
as to the applicable restrictions on transferability in order to ensure
compliance with applicable federal and state securities laws, unless in the
aforesaid opinion of counsel to the Holder and to the reasonable satisfaction of
the Company, such legend is not required in order to ensure compliance with such
laws. Upon any partial transfer of this Warrant, the Company will issue and
deliver to such new holder a new warrant (in form and substance similar to this
Warrant) with respect to the portion transferred and will issue and deliver to
the Holder a new warrant (in form and substance similar to this Warrant) with
respect to the portion not transferred as soon as possible and in any event
within five (5) Business Days after such transfer.

 

7.   No Rights as Shareholders; Information. Prior to exercise of this Warrant,
the Holder of this Warrant, as such, shall not be entitled to vote the Warrant
Shares or receive dividends on or be deemed the holder of such shares, nor shall
anything contained herein be construed to confer upon the Holder of this
Warrant, as such, any of the rights of a shareholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until this Warrant shall
have been exercised and the shares of Common Stock purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

 

8.   Modification and Waiver; Effect of Amendment or Waiver. This Warrant and
any provision hereof may be modified, amended, waived, discharged or terminated
only by an instrument in writing, designated as an amendment to this Warrant and
executed by a duly authorized officer of the Company and the Holder of this
Warrant. Any waiver or amendment effected in accordance with this Section 9
shall be binding upon the Holder, each future holder of this Warrant or of any
shares purchased under this Warrant (including securities into which such shares
have been converted) and the Company.

 

9.   Notices. Any notice, request, communication or other document required or
permitted to be given or delivered to the Holder hereof or the Company shall be
delivered by personal delivery, or shall be sent by certified United States
mail, first-class postage prepaid or by overnight delivery using a nationally
recognized courier service, to each such holder at its address as shown on the
books of the Company or to the Company at the address first set forth above in
this Warrant. All such notices, requests, communications or other documents
shall be deemed to have been received by the recipient: (i) in the case of
personal delivery, on the date of such delivery, (ii) in the case of delivery by
a nationally recognized courier service, on the next Business Day subsequent to
deposit with the courier and (iii) in the case of mailing, on the fourth
Business Day following the date of deposit in the United States mails,
first-class postage prepaid. The Company will give written notice to the holder
of this Warrant at least ten (10) Business Days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any recapitalization, reorganization, reclassification,
consolidation, merger, self tender offer for all or substantially all shares of
Common Stock, sale of all or substantially all of the Company’s assets to
another Person or other transaction that is effected in such a way that holders
of Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock (an “Organic Change”), dissolution or liquidation, provided that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to such holder to the extent it is material
non-public information.  The Company will also give written notice to the holder
of this Warrant at least ten (10) Business Days prior to the date on which any
Organic Change, dissolution or liquidation will take place, provided that such
information shall be made known to the public prior to or in conjunction with
such notice being provided to such holder to the extent it is material
non-public information.

 

7

 

  

10.   Successors. The obligations of the Company relating to the Warrant Shares
shall inure to the benefit of the successors and assigns of the Holder hereof
and shall be binding upon any successor entity. Upon such event, the successor
entity shall assume the obligations of this Warrant, and this Warrant (or any
substitute warrant as provided hereinbefore) shall be exercisable for the
securities, cash and property of the successor entity on the terms provided
herein.

 

11.   Lost Warrants or Stock Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate and, in the case of any such loss, theft
or destruction, upon receipt of an indemnity agreement reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such mutilated Warrant or stock certificate, the Company will
issue and deliver a new warrant (containing the same terms as this Warrant) or
stock certificate, in lieu of the lost, stolen, destroyed or mutilated Warrant
or stock certificate.

 

12.   Descriptive Headings. The descriptive headings of the several paragraphs
of this Warrant are inserted for convenience only and do not constitute a part
of this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

 

13.   Governing Law; Jurisdiction. This Warrant shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of Nevada, without reference to principles governing choice or
conflicts of laws. Each party hereby agrees to submit any dispute under this
Warrant to arbitration in accordance with the Services Agreement and irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City and County of Los Angeles, California for the entry of any judgment
from such arbitration, and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such arbitrator or court, that such proceeding is
brought in an inconvenient forum or that the venue of such proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

14.   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A JURY IN ANY LEGAL PROCEEDING ARISING OUT OR A RELATED TO
THIS AGREEMENT, THE NOTE, AND THE SECURITY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

15.   Entire Agreement. This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter.

 

16.   No Impairment. The Company will not, by an voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed under this Warrant by the Company, but will at all times in good faith
assist in carrying out all the provisions of this Warrant and in the taking of
all such actions as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

 

8

 

  

17.   Issue Taxes. The Company shall pay any and all issue and other taxes
payable in respect of any issue or delivery of Common Stock upon the exercise of
this Warrant that may be imposed under the laws of the United States of America
or by any state, political subdivision or taxing authority of the United States
of America; provided, however, that the Company shall not be required to pay any
tax or taxes that may be payable in respect of any transfer involved in the
issue or delivery of any Warrant or certificates for Common Stock in a name
other than that of the registered holder of such Warrant (which shall be treated
as a transfer under Section 7 above), and no such issue or delivery shall be
made unless and until the person or entity requesting the issuance thereof shall
have paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

18.   Severability. In the event that any one or more of the provisions
contained in this Warrant shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Warrant and
such invalidity, illegality or unenforceability shall not affect any other
provision of this Warrant, which shall remain in full force and effect.

 

19.   Counterparts. This Warrant may be executed in two or more counterparts,
each of which shall be an original, and all of which together shall constitute
one instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed as of the date first written above by its duly authorized officers.

 

  CELLTECK, INC.   a Nevada corporation         By: /s/ Nikolas Konstant   Name:
Nikolas Konstant   Title: Chairman

  

9

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

To: CELLTECK, INC. (the “Company”)

 

The undersigned hereby exercises the right to purchase___________________ of the
shares of Common Stock (“Warrant Shares”) of the Company, evidenced by the
attached Warrant (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.        Form of Warrant Exercise Price.  The holder intends that payment of
the Warrant Exercise Price shall be made as:

 

      a “Cash Exercise” with respect to ______________ Warrant Shares.

 

2.        Payment of Warrant Exercise Price.  In the event that the holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the holder shall pay the aggregate Exercise Price in the
sum of $_______________ to the Company in accordance with the terms of the
Warrant.

 

3.        Please issue a certificate or certificates representing said shares in
the name of the undersigned or in such other name or names as are specified
below:

 

_________________________________________

(Name)

_________________________________________

(Address)

_________________________________________

(City, State)

 

4.      The undersigned represents that the aforesaid shares being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

 

_______________   (Date)   (Signature)

 



  NOTICE: Signature must be guaranteed by a commercial bank or trust company or
a member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.



  

 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

   FOR VALUE RECEIVED, the undersigned holder of the attached Warrant hereby
sells, assigns and transfers unto _______________________ whose address is
_______________________________________ and whose taxpayer identification number
is _________________ the undersigned’s right, title and interest in and to the
Warrant issued by Cellteck, Inc., a Nevada corporation (the “Company”) to
purchase _______ shares of the Company’s Common Stock, and does hereby
irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Company with full power of
substitution in the premises.

 

In connection with such sale, assignment, transfer or other disposition of this
Warrant, the undersigned hereby confirms that:

 

¨such sale, transfer or other disposition may be effected without registration
or qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Warrant or the shares of capital
stock of the Company issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or

 

¨such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.

 

_______________

(Date)

      (Signature)

 



  NOTICE:  Signature must correspond in all respects with the name as written
upon the face of the Warrant in every particular without alteration or any
change whatever.





 

 

 

